Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

State of the Claims
Claims 1-5, drawn to a method of damping vibration of a submerged combustion melter were originally presented on June 20, 2019.  No claims have been cancelled or withdrawn from consideration. In view of the foregoing, claims 1-5 are pending for prosecution on the merits.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s accounting of the closest related art of record and statement of reasons for allowance: 
Demott (US 2018/0022629) at [0042] teaches;
“Submerged combustion generates high stress components that act on the melter walls and the melter is subjected to heavy vibrations. These may be significantly reduced in the case of a cylindrical melting chamber. If so desired, the melter may further be mounted on dampers which are designed to absorb most of the vibrational movements.”
Demott ‘629 is silent regarding any specific arrangement of vibration dampers and therefore is silent regarding the requirement “applying a damping force in parallel to the length of the housing; and applying a damping force perpendicular to the length of the housing that is greater than the damping force parallel to the length of the housing ” as required by claim 1, lines 5-7.


Demott (UUS 2018/0339927) at [0050] teaches generally that a submerged combustion melter may be mounted on dampers to absorb vibrational movements.  Demott (US 2016/0159675) at [0053], Demott (US 2018/0022628) at [0050], Demott (US 2018/0009693) at [0043], Demott (US 2017/0368584) at [0059], Demott (US 2016/0207814) at [0047], Demott (US 2016/0159676) at [0042] all discuss vibration damping of SCM type melters in the same general terms as Demott ‘927.  
Charbonneau (US 2013/0086952) discloses a method for measuring a variable system vibration and/or oscillation in a submerged combustion melter and employing the measured vibration as a means to control the melting process. Charbonneau does not teach a means for damping vibrations in the submerged combustion melter.  
De Angelis (US 2017/0217812) discloses a refiner for receiving molten glass from a submerged combustion melter (abs).  The reference acknowledges the high level of vibration in SCM type melters ([0005]) and teaches that the refiner may be isolated from the mechanical vibrations of the SCM ([0010], [0019], [0024]).  De Angelis is however silent regarding any means for damping vibrations in the SCM itself.
Newcamp (US 4,668,272) discloses a method for damping oscillations in a rotary glass melting furnace.  In Newcamp, the damping means bear against a horizontal surface of the rotary furnace.  The glass melting furnace in Newcamp is a rotating drum type melter wherein a thin layer of batch is melted on an inner lining of the rotating drum not a submerged combustion melter as required by claim 1.  Newcamp would not lead one skilled in the glass manufacturing arts to modify a submerged combustion melter to arrive at the claimed invention.  Radecki (US 4,676,819), Goode (US 4,668,271) teach a 
Atkinson (US 3,998,440) discloses a furnace (see figure 1) comprising plural damping devices (20).  The Atkinson furnace is not a submerged combustion melter and additionally, the reference is silent regarding provision of at least one vibration damping device operatively connected to the housing or the required steps of “applying a damping force in parallel to the length of the housing; and applying a damping force perpendicular to the length of the housing that is greater than the damping force parallel to the length of the housing ” as required by claim 1, lines 5-7.
Although the prior art of record readily acknowledges the high level of mechanical vibration associated with SCM type melters and although the Demott references expressly teach mounting the melter on vibration damping means, none of the cited prior art teach the specific arrangement of vibration damping devices as recited in independent claim 1, namely wherein the plurality of vibration damping devices are operatively coupled to the housing of the submerged combustion melter and specifically the steps of “applying a damping force in parallel to the length of the housing; and applying a damping force perpendicular to the length of the housing that is greater than the damping force parallel to the length of the housing ” as required by claim 1, lines 5-7.  For this reason, it is the Examiners assessment that no reference, viewed either alone or in combination fairly teaches or reasonably suggests the apparatus meeting every recited limitation of independent claim 1.  Claims 2-5 are allowed by virtue of their dependence upon an allowed claim.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L LAZORCIK/Primary Examiner, Art Unit 1741